Case: 14-14067   Date Filed: 10/13/2015   Page: 1 of 34


                                                                      [PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      __________________________

                             No. 14-14067
                      __________________________

                  D.C. Docket No. 2:10-cv-00153-RBD-CM

KEARNEY PARTNERS FUND, LLC,
by and through Lincoln Partners Fund, LLC,
Tax Matters Partner,
KEARNEY PARTNERS FUND, LLC,
by and through Delta Currency Management Company,
Tax Matters Partner,
NEBRASKA PARTNERS FUND, LLC.,
LINCOLN PARTNERS FUND, LLC,
by and through Bricolage Capital Management Company,
Tax Matters Partner,
LINCOLN PARTNERS FUND, LLC,
by and through Nebraska Partners Fund, LLC,
Tax Matters Partner,

                                                           Plaintiffs - Appellants.


                                 versus

UNITED STATES OF AMERICA,

                                                           Defendant - Appellee.
                Case: 14-14067       Date Filed: 10/13/2015       Page: 2 of 34


                             __________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                           __________________________

                                     (October 13, 2015)

Before TJOFLAT and HULL, Circuit Judges, and BARTLE,∗ District Judge.

PER CURIAM:

       Kearney Partners Fund, LLC, Nebraska Partners Fund, LLC, and Lincoln

Partners Fund, LLC brought this action to challenge the Notices of Final

Partnership Administrative Adjustment the Internal Revenue Service issued

disallowing all items they claimed on their partnership returns on the ground that

partnerships constituted an abusive tax shelter designed to generate artificial,

noneconomic tax losses desired by the taxpayer. Following a bench trial, the

District Court upheld the administrative adjustments to the partnerships’ returns

and entered judgment for the Government. The partnerships appeal the judgment,

questioning whether the District Court had jurisdiction to determine all partnership

and nonpartnership items for the tax periods in question, and, if it had jurisdiction,

whether it erred in determining that the transactions at issue lacked economic

substance and therefore had to be disregarded for tax purposes.


∗
 Honorable Harvey Bartle III, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.


                                                2
             Case: 14-14067    Date Filed: 10/13/2015   Page: 3 of 34


      The District Court’s Memorandum Opinion and Order, attached hereto as an

Appendix, correctly resolved these questions. We therefore affirm the Court’s

judgment on the basis of the Memorandum Opinion and Order.




                                        3
Case: 14-14067   Date Filed: 10/13/2015   Page: 4 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 5 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 6 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 7 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 8 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 9 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 10 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 11 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 12 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 13 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 14 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 15 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 16 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 17 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 18 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 19 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 20 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 21 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 22 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 23 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 24 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 25 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 26 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 27 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 28 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 29 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 30 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 31 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 32 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 33 of 34
Case: 14-14067   Date Filed: 10/13/2015   Page: 34 of 34